       Case 1:19-cv-03283-RDM Document 80 Filed 09/29/20 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
NORTHWEST IMMIGRANT RIGHTS           )
PROJECT, et al.,                     )
                                     )
                  Plaintiffs,        )
                                     )
              v.                     )  Civil Action No. 1:19-cv-3283 (RDM)
                                     )
UNITED STATES CITIZENSHIP AND )
IMMIGRATION SERVICES, et al.,        )
                                     )
                  Defendants.        )
____________________________________)

          DEFENDANTS’ SUPPLEMENTAL FILING IN RESPONSE TO
                MINUTE ORDER OF SEPTEMBER 25, 2020
          Case 1:19-cv-03283-RDM Document 80 Filed 09/29/20 Page 2 of 10




         Defendants submit this response to the Court’s September 25, 2020 Minute Order, requesting

the filing of a “list of instances, if any, in which an acting head of a department, other than a deputy

secretary or deputy attorney general, has appointed inferior officers.”

         The list that follows is not and does not purport to be a comprehensive list of all inferior

officers appointed by acting heads of departments who are not deputy secretaries or deputy attorneys

general. Defendants are unaware of any centralized repository of appointments of inferior officers

that would permit identification of such appointments across all departments of the Government,

either at present or historically. Case law research is an unsuitable substitute. In light of the substantial

number of acting heads of departments who were not deputy secretaries or deputy attorneys general,

see, e.g., 5 U.S.C. § 3349a(b) (FVRA provisions applicable to Presidential transitions); Designating an

Acting Attorney General, 42 Op. O.L.C. __, 2018 WL 6131923, at *8 (Nov. 14, 2018) (discussing over

160 instances of non-confirmed and non-deputy “chief clerks” serving as acting principal officers

between 1809 and 1860 alone), and the paucity of cases challenging such appointments, it is unlikely

that most such appointments (including nearly all on the list below) have become the subject of

litigation.

         Finally, setting forth a comprehensive list would require substantial legal analysis of whether

the specific duties of the individuals in question render them officers of the United States or simply

employees. See, e.g., Buckley v. Valeo, 424 U.S. 1, 125-26 (1976); see also Stilling v. United States, 41 Ct. Cl.

61, 62 (Ct. Cl. 1906) (discussing “appoint[ment]” of pilot in Quartermaster’s Department of United

States Army by Acting Secretary of War, but indicating that pilots were classified as “war emergency

employees”). Defendants are not in a position to make that determination for a broad array of

individual positions across the Government–both at present and historically–in this list. And it would

be inappropriate for Defendants to make representations as to the officer or employee status of

individuals in advance and in the abstract, particularly those serving in agencies not party to this case.

Defendants therefore do not represent that all individuals listed below are in fact officers of the United

States and specifically disclaim any such representation. Rather, to best comply with the Court’s

request, Defendants have set forth a list of examples of appointments of individuals whose positions




                                                           1
         Case 1:19-cv-03283-RDM Document 80 Filed 09/29/20 Page 3 of 10




may or may not qualify them as inferior officers.

        With those caveats, Defendants identify the following list of examples of appointments:

Social Security Administration

    •   Ratification and approval of appointment of all Social Security Administrative Law Judges
        and Administrative Appeals Judges by Acting Commissioner Nancy A. Berryhill (July 18,
        2018) 1

Department of Justice 2

    •   Appointment of Patrick J. Foley as interim United States Attorney 3 for the Northern District
        of Ohio by Acting Attorney General Kenneth W. Starr (Jan. 8, 1993) 4

    •   Appointment of Barbara L. Beran as interim United States Attorney for the Southern District
        of Ohio by Acting Attorney General Stuart M. Gerson (Jan. 22, 1993) 5

    •   Appointment of Roger S. Hayes as interim United States Attorney for the Southern District
        of New York by Acting Attorney General Stuart M. Gerson (Jan. 27, 1993)

1
  At the time, Ms. Berryhill was the Deputy Commissioner of Operations, which is not the same
position as the Senate-confirmed Deputy Commissioner that is the Commissioner’s top deputy. See
42 U.S.C. § 902(b); Providing an Order of Succession Within the Social Security Administration, 81 Fed. Reg.
96337, 96337 (Dec. 23, 2016) (placing Deputy Commissioner of Operations next in line after
Commissioner and Deputy Commissioner). Ms. Berryhill’s ratification covered over 1,300
administrative law judges and administrative appeals judges. See, e.g. Free Enterprise Fund v. Pub. Co.
Accounting Oversight Bd., 561 U.S. 586-87 (2010) (Breyer, J., dissenting); see also Davis v. Saul, 963 F.3d
790, 792-93 (8th Cir. 2020) (noting existence of circuit split on issue of whether Appointments Clause
challenges to SSA administrative law judges must be raised in SSA administrative proceedings and
recognizing that not requiring claimants to exhaust such challenges administratively would mean “that
hundreds if not thousands of social security claimants may raise for the first time in federal court a
challenge to the manner in which administrative law judges were appointed,” which “would . . . require
the agency to rehear a multitude of cases”); Austin v. Saul, No. 19-CV-3017-CJW, 2020 WL 5229540,
at *16 (N.D. Iowa May 12, 2020) (rejecting Appointments Clause challenge to ratification on ground
that Ms. Berryhill could “perform[] all the duties of the Commissioner while acting in that capacity”).
2
  Defendants were able to search orders issued by Acting Attorney Generals dating back to 1953, but
not prior to that date. Defendants are not aware of any similar ability to search orders issued by acting
heads of other Departments
3
  Under 28 U.S.C. § 546, the Attorney General has the authority to “appoint” an interim United
States Attorney for a period of 120 days when “the office of the United States Attorney is vacant.”
Given that the statute expressly provides for an “appoint[ment]” by the Attorney General, these
appointments are not merely acting designations.
4
  At the time, Mr. Starr was the Solicitor General of the United States.
5
  At the time, Mr. Gerson was the Assistant Attorney General for the Civil Division.




                                                        2
         Case 1:19-cv-03283-RDM Document 80 Filed 09/29/20 Page 4 of 10




    •   Appointment of Lawrence D. Finder as interim United States Attorney for the Southern
        District of Texas by Acting Attorney General Stuart M. Gerson (Feb. 1, 1993)

    •   Appointment of Richard M. Pence, Jr. as interim United States Attorney for the Eastern
        District of Arkansas by Acting Attorney General Stuart M. Gerson (Feb. 23, 1993) 6

    •   Appointment of Daniel A. Clancy as interim United States Attorney for the Western District
        of Tennessee by Acting Attorney General Stuart M. Gerson (Mar. 10, 1993)

    •   Appointment of Benjamin H. White as interim United States Attorney for the Middle District
        of North Carolina by Acting Attorney General Robert S. Mueller III (Mar. 30, 2001) 7

    •   Appointment of Richard Spriggs as interim United States Attorney for the District of
        Colorado by Acting Attorney General Robert S. Mueller III (Mar. 30, 2001)

    •   Appointment of Paul K. Charlton as interim United States Attorney for the District of
        Arizona by Acting Attorney General Robert S. Mueller III (Mar. 30, 2001)

    •   Appointment of Michael Levy as interim United States Attorney for the Eastern District of
        Pennsylvania by Acting Attorney General Robert S. Mueller III (Mar. 30, 2001)

    •   Appointment of Jim Ming Greenlee as interim United States Attorney for the Northern
        District of Mississippi by Acting Attorney General Robert S. Mueller III (Apr. 1, 2001)

    •   Appointment of Salvador Dominguez as interim United States Attorney for the Southern
        District of Ohio by Acting Attorney General Robert S. Mueller III (Apr. 12, 2001)

    •   Appointment of Kathleen Mehltretter as interim United States Attorney for the Western
        District of New York by Acting Attorney General Daniel J. Bryant (May 25, 2001) 8

    •   Appointment of Larry Gomez as interim United States Attorney for the District of New
        Mexico by Acting Attorney General Peter D. Keisler (Sept. 26, 2007) 9



6
  Although the order appointing Mr. Pence was dated February 23, 1992, the date appears to be a
typographical error, as the order number itself indicates that the order was issued in 1993.
7
  At the time, Mr. Mueller was the United States Attorney for the Northern District of California.
Although Mr. Mueller was also serving as Acting Deputy Attorney General, the President separately
authorized him to serve as Acting Attorney General during any period when neither the Attorney
General nor any of the Senate-confirmed officers in 28 U.S.C. § 508 were able to perform the
functions and duties of the Attorney General.
8
  At the time, Mr. Bryant was the Assistant Attorney General for the Office of Legislative Affairs.
9
  At the time, Mr. Keisler was the Assistant Attorney General for the Civil Division.




                                                    3
          Case 1:19-cv-03283-RDM Document 80 Filed 09/29/20 Page 5 of 10




     •   Appointment of Steven W. Myhre as interim United States Attorney for the District of Nevada
         by Acting Attorney General Peter D. Keisler (Sept. 27, 2007)

     •   Appointment of Benton J. Campbell as interim United States Attorney for the Eastern District
         of New York by Acting Attorney General Peter D. Keisler (Oct. 18, 2007)

     •   Appointment of Robert E. O’Neill as interim United States Attorney for the Middle District
         of Florida by Acting Attorney General Peter D. Keisler (Oct. 27, 2007)

     •   Appointment of Samuel R. Ramer as Principal Deputy Assistant Attorney General, Office of
         Legislative Affairs by Acting Attorney General Dana J. Boente (Feb. 7, 2017)10

     •   Appointment of Kyung Auh as Immigration Judge by Acting Attorney General Matthew
         Whitaker (Nov. 28, 2018) 11

     •   Appointment of Lolita M. Lukose as Immigration Judge by Acting Attorney General Matthew
         Whitaker (Nov. 28, 2018)

     •   Appointment of John W. Cortes as Immigration Judge by Acting Attorney General Matthew
         Whitaker (Nov. 28, 2018)

     •   Appointment of Christian Michael Pressman as Immigration Judge by Acting Attorney
         General Matthew Whitaker (Nov. 28, 2018)

     •   Appointment of Wynne P. Kelly as Immigration Judge by Acting Attorney General Matthew
         Whitaker (Nov. 28, 2018)

     •   Appointment of Melissa Joy Garcia as Immigration Judge by Acting Attorney General
         Matthew Whitaker (Nov. 28, 2018)

     •   Appointment of Shana W. Chen as Immigration Judge by Acting Attorney General Matthew
         Whitaker (Nov. 30, 2018)




10
   At the time, Mr. Boente was the United States Attorney for the Eastern District of Virginia. In
2013, the Attorney General issued a Department Order directing that appointments to certain high-
level Department positions must be done by the Attorney General personally. Acting Attorneys
General since that time have signed appointment orders consistent with that directive, and the
examples that follow (except for the appointments of immigration judges and an administrative law
judge) are positions listed in that Department Order.
11
   At the time, Mr. Whitaker was the Chief of Staff to the Attorney General. In 2007, the Attorney
General issued a regulation providing that immigration judges are to be appointed by the Attorney
General. See 8 C.F.R. § 1103.10. Attorneys General, including Acting Attorneys General, since that
time have appointed immigration judges consistent with that regulation.




                                                     4
     Case 1:19-cv-03283-RDM Document 80 Filed 09/29/20 Page 6 of 10




•   Appointment of Mary Catherine Baumgarten as Immigration Judge by Acting Attorney
    General Matthew Whitaker (Nov. 30, 2018)

•   Appointment of Walter L. Paulissen as Immigration Judge by Acting Attorney General
    Matthew Whitaker (Nov. 30, 2018)

•   Appointment of Paul A. Hable as Immigration Judge by Acting Attorney General Matthew
    Whitaker (Nov. 30, 2018)

•   Appointment of Daniel R. Humble as Immigration Judge by Acting Attorney General
    Matthew Whitaker (Nov. 30, 2018)

•   Appointment of Sam Brown IV as Immigration Judge by Acting Attorney General Matthew
    Whitaker (Nov. 30, 2018)

•   Appointment of Michael A. Hughes as Deputy Director, INTERPOL Washington by Acting
    Attorney General Matthew Whitaker (Nov. 30, 2018)

•   Appointment of Tamar Wilson as Immigration Judge by Acting Attorney General Matthew
    Whitaker (Dec. 4, 2018)

•   Appointment of Brian H. Pandya as Deputy Associate Attorney General by Acting Attorney
    General Matthew Whitaker (Dec. 4, 2018)

•   Appointment of Leslie Cristina Rogall as Administrative Law Judge by Acting Attorney
    General Matthew Whitaker (Dec. 6, 2018)

•   Appointment of Monte Jay Horton as Immigration Judge by Acting Attorney General
    Matthew Whitaker (Dec. 6, 2018)

•   Appointment of Elizabeth Martinez as Immigration Judge by Acting Attorney General
    Matthew Whitaker (Dec. 6, 2018)

•   Appointment of Anna C. Little as Immigration Judge by Acting Attorney General Matthew
    Whitaker (Dec. 6, 2018)

•   Appointment of Francisco R. Prieto as Immigration Judge by Acting Attorney General
    Matthew Whitaker (Dec. 6, 2018)

•   Appointment of Patrick Davis as Deputy Associate Attorney General, Office of the Associate
    Attorney General by Acting Attorney General Matthew Whitaker (Dec. 12, 2018)

•   Appointment of Julia Diaz-Rex as Immigration Judge by Acting Attorney General Matthew
    Whitaker (Dec. 14, 2018)




                                               5
           Case 1:19-cv-03283-RDM Document 80 Filed 09/29/20 Page 7 of 10




      •   Appointment of David Michael Jones as Immigration Judge by Acting Attorney General
          Matthew Whitaker (Dec. 14, 2018)

      •   Appointment of Joy A. Merriman as Immigration Judge by Acting Attorney General Matthew
          Whitaker (Dec. 14, 2018)

      •   Appointment of Craig Andrew Defoe III as Immigration Judge by Acting Attorney General
          Matthew Whitaker (Dec. 14, 2018)

      •   Appointment of Eric L. Dillow as Immigration Judge by Acting Attorney General Matthew
          Whitaker (Dec. 14, 2018)

      •   Appointment of Preston L. Grubbs as Principal Deputy Administrator of the Drug
          Enforcement Administration by Acting Attorney General Matthew Whitaker (Dec. 14, 2018)

      •   Appointment of James F. McCarthy III as Immigration Judge by Acting Attorney General
          Matthew Whitaker (Dec. 19, 2018)

      •   Appointment of Anwer A. Khan as Immigration Judge by Acting Attorney General Matthew
          Whitaker (Dec. 19, 2018)

      •   Appointment of Elizabeth Bellerson as Immigration Judge by Acting Attorney General
          Matthew Whitaker (Dec. 19, 2018)

      •   Appointment of Christa Joy Lampley as Immigration Judge by Acting Attorney General
          Matthew Whitaker (Dec. 19, 2018)

      •   Appointment of Carrie Papillo as Immigration Judge by Acting Attorney General Matthew
          Whitaker (Dec. 20, 2018)

      •   Appointment of Shayne R. Burnham as Immigration Judge by Acting Attorney General
          Matthew Whitaker (Dec. 20, 2018)

      •   Appointment of Lathika Mary Thomas as Deputy Assistant Attorney General, Civil Rights
          Division by Acting Attorney General Matthew Whitaker (Jan. 31, 2019)

      •   Appointment of David M. Erickson as Immigration Judge by Acting Attorney General
          Matthew Whitaker (Feb. 12, 2019)

Department of Homeland Security

      •   Appointment of Matthew Albence as Deputy Director of U.S. Immigration and Customs
          Enforcement by Acting Secretary Kevin K. McAleenan (Apr. 27, 2019) 12


12
     At the time, Mr. McAleenan was the Commissioner of U.S. Customs and Border Protection.



                                                    6
     Case 1:19-cv-03283-RDM Document 80 Filed 09/29/20 Page 8 of 10




•   Appointment of Mark Morgan as U.S. Immigration and Customs Enforcement Principal
    Deputy Director by Acting Secretary Kevin McAleenan (May 28, 2019)

•   Appointment of Kenneth Cuccinelli as Principal Deputy Director of U.S. Citizenship and
    Immigration Services by Acting Secretary Kevin K. McAleenan (June 10, 2019)

•   Appointment of Matthew Albence as Deputy Director, U.S. Immigration and Customs
    Enforcement by Acting Secretary Kevin McAleenan (June 28, 2019)

•   Appointment of Randolph D. Alles as Deputy Under Secretary for Management by Kevin K.
    McAleenan (November 9, 2019)

•   Appointment of William Bryan, Deputy Under Secretary for Science and Technology by
    Kevin K. McAleenan (November 9, 2019)

•   Appointment of Andre Hentz, Senior Advisor to the Deputy Under Secretary for Science and
    Technology by Kevin K. McAleenan (November 9, 2019)

•   Appointment of Chad Wolf, Assistant Secretary, Strategy, Plans, Analysis, and Risk by Kevin
    K. McAleenan (November 9, 2019)

•   Appointment of James W. McCament, Deputy Under Secretary, Strategy, Policy, and Plans by
    Kevin K. McAleenan (November 9, 2019)

•   Appointment of Mark A. Morgan, Chief Operating Officer, U.S. Customs and Border
    Protection by Kevin K. McAleenan (November 9, 2019)

•   Appointment of Robert E. Perez, Deputy Commissioner, U.S. Customs and Border
    Protection by Kevin K. McAleenan (November 9, 2019)

•   Appointment of Joseph B. Maher, Principal Deputy General Counsel by Kevin K. McAleenan
    (November 9, 2019)

•   Appointment of Mark Koumans, Deputy Director, U.S. Citizenship and Immigration Services
    by Kevin K. McAleenan (November 9, 2019)

•   Appointment of Matthew Travis, Deputy Director, Cybersecurity and Infrastructure Security
    Agency by Kevin K. McAleenan (November 9, 2019)

•   Appointment of Jennifer Costello, Deputy Inspector General by Kevin K. McAleenan
    (November 9, 2019)

•   Appointment of Stacy Marcott, Deputy Chief Financial Officer by Kevin K. McAleenan
    (November 9, 2019)




                                                7
           Case 1:19-cv-03283-RDM Document 80 Filed 09/29/20 Page 9 of 10




      •   Appointment of Brian J. Murphy, Principal Deputy Under Secretary for the Office of
          Intelligence and Analysis by Kevin K. McAleenan (November 9, 2019)

      •   Appointment of Joseph Edlow as Deputy Director for Policy, U.S. Citizenship and
          Immigration Services by Acting Secretary Chad Wolf (February 19, 2020) 13

      •   Appointment of Scott Glabe as Assistant Secretary for Trade and Economic Security, by
          Acting Secretary Chad Wolf (July 7, 2020).

      •   Appointment of Joseph Maher as Principal Deputy General Counsel to perform the functions
          and duties of the Under Secretary for I&A, by Acting Secretary Chad Wolf (August 4, 2020)

      •   Appointment Tony Pham as, Principal Legal Advisor, U.S. Immigration and Customs
          Enforcement to perform the functions and duties of the Director, ICE by Acting Secretary
          Chad Wolf (August 29, 2020)



Dated: September 29, 2020                                 Respectfully submitted,

                                                          JEFFREY BOSSERT CLARK
                                                          Acting Assistant Attorney General

                                                          BRIGHAM J. BOWEN
                                                          Assistant Branch Director
                                                          Federal Programs Branch

                                                          JULIE STRAUS HARRIS
                                                          DC Bar No. 1021298
                                                          Senior Trial Counsel

                                                           /s/ Chetan A. Patil
                                                          CHETAN A. PATIL
                                                          DC Bar No. 999948
                                                          CHARLES E.T. ROBERTS
                                                          PA Bar No. 326539
                                                          KATE TALMOR
                                                          Maryland Bar
                                                          Trial Attorneys
                                                          U.S. Department of Justice
                                                          Civil Division, Federal Programs Branch
                                                          1100 L Street NW
                                                          Washington, DC 20530
                                                          Tel: (202) 305-4968

13
     Mr. Wolf is the Department of Homeland Security Under Secretary for Strategy, Policy, and Plans.




                                                      8
Case 1:19-cv-03283-RDM Document 80 Filed 09/29/20 Page 10 of 10



                                     Fax: (202) 616-8470
                                     Email: chetan.patil@usdoj.gov

                                     Attorneys for Defendants




                                 9
